Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Advantage Disposal Solutions, Inc. 42oyote Rd Queen Creek, AZ 85140 We hereby consent to the use in the Registration Statement on Form S-1/A Amendment No. 1 of our report dated April 10, 2012, relating to the financial statements of Advantage Disposal Solutions, Inc. which is contained in that Registration Statement. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern.We also consent to the reference to us under the heading “Interest of Named Experts and Counsel” in such Registration Statement. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York July 24, 2012
